DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or fairly suggest (claim 21) a computerized method, comprising: receiving a digital image of a portion of a symbol and a spatial mapping, wherein the digital image comprises a grid of pixels, the symbol comprises a grid of modules, and the spatial mapping relates a contiguous subset of modules in the grid of modules to the grid of pixels; determining a set of valid combinations of values of two or more neighboring modules in the contiguous subset of modules, wherein each valid combination of values of the set of valid combinations of values comprises: a value for a first module of the two or more neighboring modules, wherein the value for the first module is from a first set of values for a first set of modules in the contiguous subset of modules determined using the spatial mapping based in part on: (i) a degree of overlap between each of the first set of modules and respective pixels in the grid of pixels, and/or (ii) a pre-determined value for an adjacent module overlapping a respective pixel mapped to at least one of the first set of modules; and a first valid value for a 

Independent claims 31 and 40 are similar in scope and are similarly allowed.

The only rejection available in the previous action was a Double Patenting rejection on the basis of US Patent 10,599,902. This rejection was overcome by the filing of a Terminal Disclaimer on 5/18/2021, which has been approved.

There being no remaining rejections, all claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL A HESS/Primary Examiner, Art Unit 2876